Citation Nr: 1022883	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) benefits 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to January 
1954.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefits sought on 
appeal.

In December 2009, the appellant appeared and testified at a 
Travel Board hearing at the New York RO.  The transcript is 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's service-connected dysthymic disorder was 
rated as 100 percent disabling at the time of his death.

3.  The Veteran died in March 2007, and the cause of death 
was listed as due to natural causes.  

4.  The psychiatrist who signed the death certificate 
indicated that the Veteran's service-connected mental 
disorder significantly contributed to his heart disease and 
ultimate death.  

5.  It is reasonably shown that the Veteran's service-
connected dysthymic disorder contributed to the cause of his 
death.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are met.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2009).

2.  The issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Cause of Death

The appellant essentially contends that the Veteran's 
service-connected mental disorder caused his death, or 
substantially contributed to the cause of his death.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Cardiovascular renal disease is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  38 
C.F.R. § 3.307.  

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

As set forth above, to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The cause of this Veteran's death 
was listed as due to natural causes on the death certificate.  
At the time of his death, the Veteran's dysthymic disorder 
(100 percent), bilateral hearing loss (10 percent), and 
hemorrhoids (0 percent) were service connected.

Consistent with the appellant's assertions, the Veteran was 
not treated for any cardiovascular disease, nor was he 
treated for diabetes mellitus during service.  Relevant 
service treatment records (STRs), however, reflect multiple 
insulin shock treatment (sub-coma insulin shots) during 
service, but again, there was no finding of diabetes mellitus 
during service.  He was diagnosed as having schizophrenia 
during service and was subsequently discharged due to his 
mental disorder.  

Post-service treatment records reflect treatment for major 
depressive disorder, recurrent dysthymic disorder, and 
chronic, severe posttraumatic stress disorder (PTSD) related 
to his service in Korea.  VA psychotherapy notes reflect the 
Veteran's reluctance to take care of himself, and his refusal 
to take his medications.  

Just prior to his death, the Veteran was treated for 
congestive heart failure, diabetes mellitus, peripheral 
vascular disease, amongst other illnesses.  In March 2007, he 
was admitted to the hospital and treated for an acute episode 
of congestive heart failure exacerbated by pneumonia.  

The Veteran passed away in March 2007, and the cause of death 
was listed as not being due to trauma or poisoning, but was 
noted as being due to natural causes.  The death certificate 
did not have a space within which to write the underlying 
cause of death or contributing factors causing death.  

In a November 2009 letter, the psychiatrist who signed the 
Veteran's death certificate indicated that the Veteran was 
admitted to the Manhattan VA hospital in March 2007 for an 
acute episode of congestive heart failure.  The psychiatrist 
related that the clinical records were silent regarding the 
role the Veteran's mental disorder had in directly hastening 
his death.  This psychiatrist further indicated that he was a 
member of the medical team who provided care for the Veteran, 
and he personally provided documentation for the Veteran's 
death certificate.  The psychiatrist indicated that he wrote 
that "the cause of death was due to 'natural causes' when in 
fact it was a complex series of factors, among which his 
[mental disorder] was significant and likely the most 
significant" factor in hastening the Veteran's death.  There 
is no clinical opinion to the contrary.  

Given the evidence as outlined above, the Board finds that 
service connection for the cause of the Veteran's death has 
been established.  There is no question that the Veteran's 
mental disorder was service connected, and it was indicated 
that his death was caused by an acute episode related to his 
congestive heart failure.  Relevant post-service psychiatric 
treatment records and the appellant's assertions reflect the 
Veteran's reluctance to take care of his health, due to his 
mental disorder, after being diagnosed as having diabetes 
mellitus and congestive heart failure.  The Board finds the 
appellant's testimony credible and the psychiatric treatment 
records are competent evidence that the Veteran's mental 
disorder contributed to his death.  In fact, there is a 
competent clinical opinion of record finding the Veteran's 
mental health disorder as the most significant factor leading 
up to his death.  Indeed, this opinion was rendered by a 
treating psychiatrist and the person who certified the 
Veteran's death certificate.  As such, the Board finds that 
the appellant is entitled to service connection for the cause 
of the Veteran's death.  

Section 1318 DIC Benefits

In light of the award of DIC benefits pursuant to 38 U.S.C.A. 
§ 1310, the issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is rendered moot. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed as moot.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


